—Judgment, Supreme Court, New York County (Daniel P. FitzGerald, J., at hearing; Ronald A. Zweibel, J., at trial), rendered February 13, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
The court properly denied defendant’s request to impeach the undercover officer, whom defendant called as his own witness, with an alleged prior inconsistent statement since the statement was collateral (see, People v Pavao, 59 NY2d 282, 288-289). Defendant’s claims that the prosecutor denigrated defense counsel, vouched for the People’s witnesses, and suggested that the defendant was a drug supplier were not objected to and are therefore unpreserved for appellate review as a matter of law (CPL 470.05 [2]). Similarly, defendant’s two general objections were sustained by the court, and followed by prompt curative instructions, which defendant never challenged. Therefore, these claims are also unpreserved. We decline to review defendant’s unpreserved claims in the interest of justice. In any event, the statements were fair comments on the evidence and in direct response to defense counsel’s attack on the People’s witnesses (People v Sims, 162 AD2d 384, lv denied 76 NY2d 990).
*197We have considered defendant’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Ross, Asch and Tom, JJ.